DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 14/977453, filed 21 December 2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Amendment
Acknowledgement is made in that Claims 1-20 have been canceled and Claims 21-40 have been added in the instant application presented herein. 

Allowable Subject Matter
4.	Claims 25-26, 32-33, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-24, 27-31, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lisiecki et al. (US 2002/0143798 A1) (hereinafter as Lisiecki) and in further view of Brandwine et al. (US 8966027) (hereinafter as Brandwine).
8.	The applied reference Brandwine has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 21. Lisiecki discloses a system, comprising: 
at least one processor (servers are disclosed, well-known that servers comprise a processor, par [0034]); and 
a memory, storing program instructions that when executed by the at least one processor (servers are disclosed, well-known that servers comprise memory, par [0034]), cause the at least one processor to:
 detect, at a backup node that applies updates to a backup version of a data volume, a configuration change for the data volume, wherein the data volume is stored in a distributed data store across a plurality of storage nodes that provide the updates to the backup node according to a peer-to-peer replication scheme used to replicate updates to the data volume among the plurality of storage nodes and the backup node (replication follows a peer-to-peer model and content can be uploaded to any site that is allocated to a at any time.  The approach taken is to mirror the file system logs at all sites, that is, an update to one site is logged to that site, and to all other replica sites, par [0101]).

However, Brandwine discloses a system for managing replication of computing nodes for provided computer networks including the step to:
adapt, by the backup node, performance of obtaining additional updates to the data volume according to the peer-to-peer replication scheme based, at least in part, on the detected configuration change (monitoring changes to the execution state of a primary computing node to determine whether and when to update replica computing nodes to reflect the primary computing node, such as if updating operations are performed upon the occurrence of particular types of changes to primary computing nodes or upon the occurrence of other types of events, col.4, lines 9-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brandwine in Lisiecki to modify how to obtain updates. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lisiecki/Brandwine to improve scalability and resources usage. 

Regarding Claim 22. The combined teachings of Lisiecki/Brandwine teach the system of claim 21, wherein the data configuration change is a change to the plurality of storage nodes that store the data volume; and 
wherein to adapt the performance of obtaining additional updates to the data volume, the program instructions cause the at least one processor to identify a new storage node storing the data volume that participates in the peer-to-peer replication scheme (Brandwine: col.4, lines 9-45 and col.12, lines 41-67).



Regarding Claim 23. The combined teachings of Lisiecki/Brandwine teach the system of claim 22, wherein the change to the plurality of storage nodes adds a storage node the plurality of storage nodes (Brandwine: new server added to virtual network, col.4, lines 9-45 and col.12, lines 41-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brandwine in Lisiecki to modify how to obtain updates. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lisiecki/Brandwine to improve scalability and resources usage. 


Regarding Claim 24.  The combined teachings of Lisiecki/Brandwine teach the system of claim 22, wherein the change to the plurality of storage nodes replaces one of the plurality of storage nodes (Brandwine: adding or removing replica node, col.4, lines 9-45 and col.12, lines 41-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brandwine in Lisiecki to modify how to obtain updates. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lisiecki/Brandwine to improve scalability and resources usage. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brandwine in Lisiecki to modify how to obtain updates. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Lisiecki/Brandwine to improve scalability and resources usage. 

Regarding Claims 28-31, and 34, these method claims comprise limitations substantially the same, as those disclosed in claims 21-24 above, same rationale of rejection is applicable.

Regarding Claims 35-38, these computer-readable storage media claims comprise limitations substantially the same, as those disclosed in claims 21-24 above, same rationale of rejection is applicable.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Avati (US 2015/0269183) discloses a file replication system using file content location identifiers.
	B) Dantkale et al. (US 2014/0279884 A1) discloses a system and method for distributing replication tasks within computing clusters. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451